Title: From Benjamin Franklin to Sartine, 21 December 1779
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir
Passy Dec. 21. 1779.
I return herewith the Letters of Mr. de la Villehelis and de la Dame de st. Maurice which your Excellency did me the honour of communicating to me the 15th. Instant. I begin to have a bad Opinion of this Mr. Lock he has written me a Letter, in which he pretends to be an American, but it is so written as to make me suspect the Contrary. I knew nothing of the Damsel Des Bois but from the Letter of Mr. de Beaugeard, which I laid before your Excellency. This, with the personal sollicitations of the Damsel, who had the appearence of an innocent good Girl, induced me to give your Excellency the Trouble of an Application in her favour, which I beg you to excuse with the greatest Respect. I am Your Excellency’s &c.
M. de Sartine.
